Citation Nr: 0625593	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota



THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the RO.


FINDING OF FACT

The veteran experiences recurrent tinnitus in his right ear.


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's representative has asserted that the veteran is 
entitled to separate 10-percent disability ratings for 
service-connected tinnitus because the veteran has tinnitus 
in each ear.

The Board notes that in its initial May 2002 decision on the 
veteran's claims, the RO denied service connection for 
hearing loss in the veteran's left ear, continued the denial 
of a compensable rating for hearing loss in the veteran's 
right ear, and granted service connection for tinnitus with 
an evaluation of 10 percent.  The RO noted in its discussion 
that a VA audiologist, in his report of an April 2002 
examination of the veteran, diagnosed the veteran with 
unilateral tinnitus.  The veteran had reported that it had 
begun about 8 to 12 months prior to the examination.  The 
examiner stated that because tinnitus often occurred with a 
perforation, it was at least as likely as not the tinnitus 
was related to his service-connected right ear perforation.  
The RO concluded its analysis with the statement that service 
connection for tinnitus had been established as related to 
the service-connected disability of perforated tympanic 
membrane, right ear, post-operative with hearing loss, right.  

The Board finds that, while the RO may not have been 
completely clear when it granted service connection for 
"tinnitus," its discussion of the issue did not support the 
veteran's contention that he should be awarded separate 10 
percent evaluations for "bilateral" tinnitus, as the 
veteran claimed in March 2003.  The Board finds it curious 
that the veteran's representative made such a claim when the 
veteran was only diagnosed with, and determined to have, 
unilateral tinnitus in his right ear.  Nevertheless, the 
claim for separate compensable ratings will be denied as a 
matter of law.

In an April 2003 rating decision, the RO concluded that under 
Diagnostic Code 6260 there was no legal basis for assignment 
of a separate 10 percent evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.  The Board 
concurs with the RO's decision, because the veteran only has 
unilateral tinnitus, and because, as further explained below, 
10 percent is the maximum evaluation allowed for unilateral 
or bilateral tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of separate ratings for tinnitus 
affecting each ear.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson,
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  (Since the Federal 
Circuit's decision in Smith, the Board has lifted the stay of 
adjudication of tinnitus rating cases.) 

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent, as 
was appropriate for his unilateral tinnitus.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  Furthermore, there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, even if the veteran had bilateral 
tinnitus.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  





	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


